Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	As a preliminary matter, the present Office action is meant to replace the last Office action, which was mailed on 12/16/21, in order to properly address claims 21 and 22. This Office action resets the period for response in order to give Applicant a full opportunity to respond.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 3-5 should be—supplying a washing liquid of the same type as the liquid supplied to the reaction container a first time, after removing via aspiration the washing liquid from the reaction container that was supplied the first time—(emphasis added). Appropriate correction is required. 
Examiner notes that in Applicant’s specification in paragraph 0187, a second washing liquid may be selected as the same type of washing liquid as the first washing liquid, but the second washing liquid is not actually the same liquid. It appears that Applicant intended to claim a washing liquid in the second wash to be the same type of washing liquid, but not actually the same liquid. However the claim should be clarified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”).

Ozanich discloses “[a] magnetizable trap and flow system and process are detailed that uniformly disperse paramagnetic or superparamagnetic analyte capture beads within a scaffold of magnetizable beads or other magnetizable materials in a capture zone that provides selective capture of target analytes.  A magnet placed or energized in proximity to the trap may magnetize the magnetizable scaffold and secure the paramagnetic or superparamagnetic analyte capture beads in their uniformly dispersed state within the magnetizable scaffold to provide selective capture of target analytes.” Abstract.
 “System 100 may further be automated with a computer or computers 44 that provide automation of devices including, but not limited to, e.g., pumps 38, multi-position selection valves 34, or, e.g., provide automation of the selection of one or more of: scaffold beads 18, carrier solution 22, various samples 24, one or more sizes or types of analyte capture beads 26 (e.g., with different functionalized surfaces for capture of different target analytes), assay reagents 28, rinse solutions 30, and etc., including controlling such parameters as fluid flow rates, fluid volumes, fluid flow directions (e.g., to re-suspend settled analyte capture beads 26 and/or magnetizable scaffold beads 18 in the source vessel), delivery times of selected and various reagents, contact times for selected reagents within the trapping region, and controlling timing of the opening and closing of trap 12, or other components within system 100 as will be understood and appreciated by those of ordinary skill in the analytical systems arts.  No limitations are intended.” Paragraph 0052 (emphasis added).
“Paramagnetic and superparamagnetic analyte capture beads 26 uniformly distributed within magnetizable bead scaffold 18 or magnetizable material scaffold 20 in capture zone 14 may be washed, cleaned, and/or rinsed with rinse solution 30 and/or assay reagents 28 after perfusing sample 24 past paramagnetic and/or superparamagnetic analyte capture beads 26.  Magnetizable scaffolds 18 or 20 provide an effective means for enhanced contact with and mass transport of assay reagents 28 to the beads 26 and thus more rapid reaction rates and more efficient and complete washing, as no manual pipetting, centrifugation, or manual magnetic separation steps are required.  Washing, rinsing, and reaction of paramagnetic or superparamagnetic analyte capture beads 26 with assay reagents 28 may employ a carrier 22 or a buffer 22 solution, but may also involve other reagents 28 and/or solutions as required by the selected assay(s).  Washing may include one or more steps that enhance removal of excess assay reagents 28 or other potentially interfering or dissolved components, and/or otherwise unwanted particulate matter. Paragraph 0082 (emphasis added).
“Trapped paramagnetic or superparamagnetic analyte capture beads 26 may be subsequently collected and submitted to various detection assays (e.g., mouse or other bioassays) for detection, determination, culturing, agar plating, and/or analysis of captured target analytes. Paragraph 0051 (emphasis added).
“Analytical methods suitable for detection and analysis of target analytes captured on functionalized paramagnetic or superparamagnetic analyte capture beads in the scaffold bead trap are not limited.  Exemplary methods include, e.g., Flow Cytometry, On-column Fluorescence, sandwich immunoassays, enzyme linked immunoassays (ELISA), polymerase chain reaction (PCR), and sequencing.  However, all analytical methods as will be employed by those of ordinary skill in the art for detection of target analytes in view of the disclosure are within the scope of the present invention.  No limitations are intended.” Paragraph 0096 (emphasis added).
	As to claim 1, Ozanich disclose
a method comprising:
receiving, by a controller [computer, para. 0052] of an analyzer, a selection of a component to be analyzed (para. 0082, disclosing perfusing sample);

automatically selecting, by the controller, a washing process from a plurality of available washing processes in accordance with the component to be analyzed (see para. 0052, disclosing selecting via a computer a rinse solution; and 
analyzing the component, by performing the washing process selected in accordance with the component to be analyzed (para. 0051 and 0096),
wherein the washing process includes
magnetically collecting the complex in the reaction container (see para. 0076 disclosing that “paramagnetic or superparamagnetic analyte capture beads 26 may be aspirated into the fluidic system and delivered into capture zone 14 in concert with pump 38 or other pumping devices known in the art”);
supplying a washing liquid to the reaction container to be used in the washing process
(para. 0076); 
and removing the washing liquid from the reaction container after magnetically collecting the complex 
(see figure 1A and 5A showing waste/liquid collection; and 
see para. 0041 disclosing rinse fluids to flow through trap 12; and
see para. 0076 disclosing a washing step; and para. 0082 disclosing that “[p]aramagnetic and superparamagnetic analyte capture beads 26 uniformly distributed within magnetizable bead scaffold 18 or magnetizable material scaffold 20 in capture zone 14 may be washed, 
While it is understood from figures 1A and 5A and paragraphs 0041 and 0076 that fluid flows through flow trap 12 to “Waste/Liquid Collection” in figures 1A and 5A, it is not specified that the washing fluid is removed from the flow trap 12 [equivalent to Applicant’s reaction container] via aspiration. 
However, paragraph 0076 discloses that “paramagnetic or superparamagnetic analyte
capture beads 26 may be aspirated into the fluidic system and delivered into capture zone 14 in concert with pump 38 or other pumping devices known in the art”. Thus Ozanich suggests that pumping devices known in the art may be used for delivery of materials into the capture zone 14, and that one known type of pump aspirates material for delivery. Moreover, it is within the skills of one skilled in the art to utilizing a pump for aspiration of materials from the flow trap 12 to the “Waste/Liquid Collection” shown in figures 1A and 5A as such a pump is known in the art, as illustrated by Ozanich, and pumping mechanisms known in the art are suggested by Ozanich for flow of materials through the disclosed system.
	As to claim 21, Ozanich does not disclose supplying a washing liquid a second time, magnetically collecting the complex in the reaction container a second time, and removing the washing liquid supplied the second time from the reaction container via aspiration after magnetically collecting the complex the second time. 
	However, Ozanich does disclose the following in paragraph 0082. “Washing, rinsing, and reaction of paramagnetic or superparamagnetic analyte capture beads 26 with assay reagents 
28 may employ a carrier 22 or a buffer 22 solution, but may also involve other reagents 28 and/or solutions as required by the selected assay(s).  Washing may include one or more steps that enhance 
	Thus Ozanich discloses washing and rinsing as desirable and necessary to remove unwanted matter. Moreover, repeating a step requires ordinary skills in the art, and thus providing a second wash using the same steps would have been obvious to one skilled in the art.
	Also regarding claim 21, which further recites agitating the complex and washing liquid, Ozanich teaches use of the computer to automate selection of parameters such as fluid flow rates, fluid flow directions (e.g., to re-suspend settled analyte capture beads 26 and/or magnetizable scaffold beads 18 in the source vessel), delivery times of selected and various reagents, contact times for selected reagents within the trapping region. Paragraph 0052. Agitating, in the broadest reasonable interpretation, includes providing a flow of a material, or change in direction of the flow, which results in movement of a material. Therefore Ozanich’s disclosure encompasses agitating the complex and washing liquid.
 	As to claim 22, which recites that the washing process further includes magnetically collecting the complex on a side face in the interior of the reaction container, Ozanich discloses the following.
Paragraph 0022 discloses use of a magnet that delivers a magnetic field in a direction orthogonal to the flow of the carrier fluid in the capture zone. 
Paragraph 0045 discloses use of a magnet that may be positioned proximate or adjacent to capture zone 14 to provide a magnetic field across or within capture zone 14.  When positioned proximate or adjacent to trap 12 in capture zone 14, magnet 40 may magnetize scaffold beads (scaffold) 18 and/or other magnetizable scaffold materials 20 present within trap 12.  The magnetization may also secure analyte beads 26 in their distributed (i.e., uniformly dispersed) state in the magnetizable scaffold beads (scaffold) 18 and/or other magnetizable scaffold materials 20 in trap 12.  When magnet 40 is not positioned proximate or adjacent to trap 12, scaffold beads 18 and/or other magnetizable scaffold 

	Examiner notes that the capture zone is in a flow channel (as disclosed throughout the patent; see also paragraph 0013 for example).
	Thus while magnetizable scaffold beads are used to disperse the analyte beads in the capture zone, the magnet captures the beads in a direction orthogonal to the flow [which implies orthogonal to the flow channel ]. Therefore, even though the analyte magnets are dispersed among the scaffold beads in the capture zone of the flow channel, the magnet nevertheless collects the complex on a side of the interior of the flow channel [equivalent to Applicant’s reaction container.]



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20150168427 (hereinafter “Sacks”).
	Ozanich, discussed above, is silent as to setting lipoprotein as the claimed component, wherein the analysis method further includes forming the complex that includes: lipoprotein having tagged cholesterol incorporated therein; and an antibody that binds to the lipoprotein.
	However Ozanich does disclose in paragraph 0051 that trapped paramagnetic or superparamagnetic analyte capture beads 26 may be subsequently collected and submitted to various detection assays (e.g., mouse or other bioassays) for detection, determination, culturing, agar 
plating, and/or analysis of captured target analytes. 
	Moreover, Sacks discloses in paragraph 0020 detection and quantitation of an analyte that is comprised of a lipoprotein, for example, a cholesterol, which is of interest to a researcher or clinician, for example, for research or diagnostic purposes, such as a disease or condition. Sacks discloses a  
to an age-matched and sex-matched healthy subject. 
 	Sacks further discloses in paragraph 0028 the use of a detection agent which comprises a binding agent that specifically binds a target molecule, for example, an apolipoprotein, and a detectable label.  “The binding agent can be conjugated to the detectable label by any method known to 
those of skill in the art.  Conjugation of binding agent and detectable label can be effected before or after a sample is contacted with the binding agent.  In embodiments, where an ELISA detection step is performed, exemplary useful detection agents include, but are not limited to, antibodies and antibody 
fragments that are conjugated to an enzyme catalyzing a reaction producing an ELISA-appropriate emission of light, for example, a horseradish peroxidase or a luciferase.  Exemplary detection agents are provided herein and additional detection agents will be apparent to those of skill in the art.  The disclosure is not limited in this respect.” Paragraph 0028.
	It would have been obvious to one skilled in the art to utilize in the Ozanich invention antibodies and a detection agent for binding to the lipoprotein for detection of an analyte within the lipoprotein such as a cholesterol analyte, as suggested by Sacks, since Sacks teaches that such an analyte may be desirable for the determination of a condition or disease.
	
	

3, 5, 7, 9, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”).
Ozanich, discussed above, discloses that the system can be automated with a computer to select rinse solutions (para. 0052), for performing high throughput reactions involving nucleic acids or proteins (abstract). But it is not clear that Ozanich discloses a choice of rinse solution from a plurality of rinse solutions with at least one different liquid component. 
However, McCoy teaches in paragraph 0080 that the selection of appropriate wash conditions, wash buffers, etc. will vary based upon conditions such as probe, target molecule, etc., and can be determined by a person skilled in the art. McCoy also discloses that a computer can be used to implement aspects of the invention (para. 0096-0097).
Moreover, Jovanovich specifically teaches a system in which a rinse (i.e., wash) solution is selected from a variety of rinse solutions. Specifically, Jovanovich discloses a device for performing small scale reactions comprising a capillary cassette having a substrate and capillaries and an automated transfer device positioned to contact and move the capillary cassette. Paragraph 0033. A wash station includes a plurality of wash fluid for selection of wash fluid (para. 0042-0043). 
	As to claim 3, it would have been obvious to one skilled in the art that the Ozanich invention can be provided such that the rinse solution is selected from a plurality of rinse solutions, since McCoy and Jovanovich show examples of methods and devices for selecting from a plurality of rinse/wash solutions/buffers as may be determined by a person skilled in the art to be appropriate for the assay conditions such as probe or target molecule. 
	As to claim 5, the disclosure of McCoy and Jovanovich encompasses selecting a washing liquid that contains a predetermined washing liquid component in accordance with the component.

As to claims 9-10, given that Ozanich teaches using a computer for automated selection of rinse solutions (para. 0052), and given that McCoy and Jovanovich disclose examples of methods and devices for selecting from a plurality of rinse solutions (i.e., wash solutions/wash buffers) as may be determined by a person skilled in the art to be appropriate for the assay conditions such as probe or target molecule, it would have been obvious to one skilled in the art to automate the process, i.e., automate the selection of the rinse from a plurality of rinse as appropriate for the target (i.e., component to be analyzed) to be used. Moreover, as to claim 10, automating the process using a computer and computerized data appears to encompass the limitations of claim 10 regarding a measurement order in which a measurement item is set for each specimen.
As to claim 12, see paragraph 0099 of Ozanich.
As to claim 14, see paragraph 0082 of Ozanich.


	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 3 above, and further in view of US 20120208219 (hereinafter “Itoh”). 
 	Ozanich, discussed above, is silent as to selecting a washing liquid that does not contain any surfactant or that contains a surfactant at a concentration of less than 1.1 g/L that is in accordance with the component. 

concentration is preferably 0.05 g/l to 2.0 g/l and more preferably 0.1 g/l to 1.0 g/l in the first step, and it is preferably 0.15 g/l to 6.0 g/l and more preferably 0.3 g/l to 3.0 g/l in the second step. 
Paragraph 0061. 
 	When the surfactant having reactivity with apoE-containing HDL and apoE-deficient HDL is used in the second step, lipoproteins other than HDL, such as CM, VLDL, and LDL, may be erased in the first step, and assay specificity with apoE-containing HDL and/or apoE-deficient HDL cholesterol can 
be improved. Paragraph 0062. 
 	Examples of methods for erasing lipoproteins other than HDL include a method involving the use of catalase and a method involving the formation of colorless quinone.  In the absence of a surfactant that acts on HDL, cholesterol esterase and cholesterol oxidase are allowed to react with the test 
sample, and hydrogen peroxide derived from lipoproteins other than HDL is removed. Paragraph 0063.
 	Most of the cholesterol in the lipoproteins other than HDL is erased in the first step, and cholesterol in HDL or HDL subfractions in apoE-containing HDL and/or apoE-deficient HDL is specifically quantified through the reaction in the second step. Paragraph 0064.
 	The first step may be carried out in the absence of a surfactant that acts on HDL.  Thus, substantially no cholesterol in HDL undergoes reactions, cholesterol in other lipoproteins, such as LDL, VLDL, or CM, selectively undergoes reactions, and such cholesterol is selectively erased.  As a result, 
cholesterol in HDL or HDL subfractions in apoE-containing HDL and/or apoE-deficient HDL is selectively quantified in the subsequent second step. Paragraph 0065.
	The surfactant disclosed by Itoh, such as in paragraph 0061, meets the claimed limitations of claim 3. It would have been obvious to one skilled in the art to perform the Itoh assay in the Ozanich  .





Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 3 above, and further in view of US 20040002063 (hereinafter “Chan”).
	As to claims 6 and 8, neither Ozanich, nor McCoy, nor Jovanovich disclose that the predetermined washing liquid component is a salt (claim 6), nor a step of preparing a washing liquid, by mixing one liquid and another washing liquid from among a plurality of washing liquids (claim 8).
 	However, Chan discloses the following:
“Conventional detection assays usually necessitate the use of two or more fluid reagents in order to perform various steps of the assay protocol including, for example, resolubilizing a dried indicator reagent, diluting a biological test sample, blocking the membrane surface where the assay reaction takes place, facilitating transport of critical reagents and/or washing unbound reactants from the reaction zone.  Since each of these steps involves the mixing or preparation of different reactants, different formulations of liquid reagents are likely required due to differing pH, Ionic strength, additives, type and strength of buffer, temperature, etc. For example, the resolubilization process usually requires the use of a physiological buffer such as buffered saline or double distilled water, the blocking process uses a liquid reagent formulated with any number of animal serum albumins, gelatin or 
non-fat milk, and the washing and/or diluting process involves the use of a phosphate buffered saline containing different amounts of surfactant or detergent at neutral pH to remove any non-specific binding reactants.  Moreover, in order to ensure that the user performs each step of the assay 
correctly using the appropriate liquid reagent, the reagents themselves must be clearly labeled and readily distinguished from one another, so as to avoid any possible confusion and user error.” Paragraph 0117 (emphasis added).
 	Thus Chan teaches selecting a washing liquid from a plurality of kinds in which at least one washing liquid component contained therein [surfactants or saline] or proportions of the washing liquid components are different, as may be appropriate for the reagents or process of an assay, and thus performing such a selection in the assay of Stevens would have required ordinary skills in the art as would be desirable or appropriate for performing a particular assay, as taught by Chan. 
	As to claim 6, the phosphate buffered saline disclosed by Chan includes a salt. 
	As to claim 8, Chan discloses using different types and strengths of buffer and that, for example, a diluting process involves the use of a phosphate buffered saline containing different amounts of surfactant as may be necessary for the particular reagents being used (para. 0117). Thus Chan teaches mixing washing liquids from among a plurality of washing liquids (e.g., different types of buffers, or mixture of phosphate buffered saline with a surfactant or detergent, which is understood to be from any variety of known surfactant or detergent.)
	It would have been obvious to one of ordinary skills in the art to utilize washing liquids known in the art, such as that disclosed by Chan, as may be appropriate or necessary for the particular reagents being used in the modified Ozanich invention.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 1 above, and further in view of US 20050209137 (hereinafter “Gertler”).
As to claim 15, Ozanich discloses that various analytical methods for detection and analysis of target analytes can be used, listing as examples, on-column fluorescence, sandwich immunoassay and enzyme linked immunoassays (para. 0096). However, Ozanich is silent as to a first washing, labeling, and performing a second washing, and measuring a signal based on the labeled substance after the second washing.
However, these steps of capturing, washing, labeling, and washing again before detection of analyte are disclosed by Gertler, wherein detection label can be fluorescent or enzyme label (para. 0036). Gertler also teaches that the solid support may be magnetic particles (para. 0090). It would have been obvious to one skilled in the art to provide the steps disclosed by Gertler as discussed above in the modified Ozanich invention since Gertler teaches these specific steps as a specific technique for detection of analytes. The skilled artisan would have had reasonable expectation of success since Ozanich discloses that various methods and labels can be used (para. 0096).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the following reasons.
	Applicant argues that Ozanich does not require that the washing fluid is removed via aspiration. Applicant argues that Ozanich discloses an entirely different manner in which to remove any liquids from its trap 12. Applicant asserts that paragraph 0041 explains that “a retention filter 16 with a 
	Examiner does not find these arguments persuasive. There is no reason to believe that Ozanich only allows the liquid to simply pass through filter 16 and out of the trap 12. 
	To the contrary, Examiner notes that Ozanich teaches in paragraph 0076 that “paramagnetic or superparamagnetic analyte capture beads 26 may be aspirated into the fluidic system and delivered into capture zone 14 in concert with pump 38 or other pumping devices known in the art”. Thus Ozanich suggests that pumping devices known in the art may be used for delivery of materials into the capture zone 14, and that one known type of pump aspirates material for delivery. Moreover, it is within the skills of one skilled in the art to utilizing a pump for aspiration of materials from the flow trap 12 to the “Waste/Liquid Collection” shown in figures 1A and 5A as such a pump is known in the art, as illustrated by Ozanich, and pumping mechanisms known in the art are suggested by Ozanich for flow of materials through the disclosed system.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ann Montgomery/Primary Examiner, Art Unit 1641